_____________

                                No. 95-3977NE
                                _____________

Terry L. Christianson,                *
                                      *
                   Appellant,         *
                                      *   Appeal from the United States
       v.                             *   District Court for the District
                                      *   of Nebraska.
Robert P. Houston; Attorney           *
General, State of Nebraska,           *   [UNPUBLISHED]
                                      *
                   Appellees.         *
                                _____________

                          Submitted:   May 13, 1996

                            Filed: May 22, 1996
                                _____________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                              _____________


PER CURIAM.


       Terry L. Christianson appeals the district court's denial of his 28
U.S.C. § 2254 petition.     Initially, we reject Christianson's contention
that Nebraska's robbery statute is constitutionally ambiguous.        Having
rejected Christianson's constitutional claim, we conclude Christianson's
trial and appellate counsel were not ineffective for failing to challenge
the statute's constitutionality.   Accordingly, we affirm.   See 8th Cir. R.
47B.


       A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.